Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slonski (US 4864961) in view of Narayanan (WO 2018/042451). With respect to claims 8 and 15, Slonski discloses the basic claimed structure and method including a marine vessel 20 with at least one hull 28 defining a primary means for full floatation of the marine vessel in water, a stabilization system (note the Abstract) for a marine vessel with at least two inflatable bladders 30, separate and apart from the primary means of floatation and disposed below or at least partially below a surface 24 of the water (Figure 2), configured to be attached to the marine vessel and a controller for inflating and deflating the at least two inflatable bladders (including inclinometer 132; column 6, line 20- line 59). Not disclosed by Slonski is a gyroscopic sensor and to control the orientation using the gyroscopic sensor. Narayanan teaches control of a marine vessel via a gyroscopic sensor (note the Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Slonski with a gyroscopic sensor to be used for stability control as taught by Narayanan. The . 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slonski (US 4864961) in view of Narayanan (WO 2018/042451), as applied to claim 8 above, and further in view of Redman (US 6526900). With respect to claims 9-10, Slonski does not disclose compressor, air tank and valves. Redman teaches a system with compressor, air tank and valves (Figure 7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Slonski with compressor, air tank and valves as taught by Redman for improved control. The combination combines known features to achieve predictable results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slonski (US 4864961) in view of Narayanan (WO 2018/042451), as applied to claim 8 above, and further in view of Gillett (US 10245937). Not disclosed by Slonski is an electric gyroscopic sensor. Gillett teaches an electric gyroscopic sensor (claim 16). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Slonski an electric gyroscopic sensor for improved reliability and light weight as taught by Gillett. The combination combines known features to achieve predictable results. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slonski (US 4864961) in view of Narayanan (WO 2018/042451), as applied to claim 8 above, and further in view of Cook et al (US 3834752). Not disclosed by Slonski is driving the compressor with an engine. Cook et al teach driving a compressor with an engine (column 2, lines 24-26). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Slonski the compressor being driven by the engine for improved reliability and durability as taught by Cook et al. The combination combines known features to achieve predictable results. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slonski (US 4864961) in view of Narayanan (WO 2018/042451), as applied to claim 8 above, and further in view of Weiland (US 3221831). Not disclosed by Slonski is an inflatable hull. Weiland teaches an inflatable hull 54. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Slonski with an inflatable hull for improved safety via buoyancy as taught by Weiland. The combination combines known features to achieve predictable results. 
9. 	Claims 1-7 and 16-20 are allowed.
10. 	Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. Applicant alleges that the combination with the teaching of a gyroscopic sensor as taught by Narayanan would not have been obvious. However, to the contrary, note that the Slonski reference teaches an inclinometer 132 to control the inflation of the bladder. The combination simply swaps one type of known sensor for another. Note also that the Narayanan reference is also in the marine art. A person of ordinary skill in the art would have been familiar with various types of inclinometers in the marine art and would have found the combination to have obvious as stated above.
11. 	With respect to the full floatation of the hull, note that the reference Slonski shows a hull 28 for full floatation.
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/               Primary Examiner, Art Unit 3617